DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-2 and 11-12 are amended. Claims 13-18 are newly introduced. No new matter is introduced. Claims 1-18 are pending. 
Response to Arguments
Applicant’s arguments, see 5-8, filed 11/10/2022, with respect to the rejection(s) of claims 1-18 under 35 USC § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KOBAYASHI and JIS B 0601.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (JP 2009080100 A) and JIS B 0601(1994).
With respect to claims 1 and 2, KOBAYASHI discloses a sensor (Gas sensor 1), comprising: 
a detection film formed from a resin composition (sensor substrate 31); 
a first electrode (electrode 32A) provided on a first surface of the detection film (See Fig. 2); and 
a second electrode (electrode 32B) provided on a second surface of the detection film (See Fig. 2 where 32B attached to the other side of substrate 3 where 32A attached), 
wherein the first surface of the detection film includes a rough surface having fine irregularities with a roughness of 0.5 μm to 2.5 μm in a portion that is in contact with the first electrode (As shown in FIG. 13, the surface roughness (ten-point average roughness) of the sensor substrate 3 is 1 μm or more), wherein the rough surface is on a side of the sensor exposed to an external environment (See the tip portion of the gas sensor element 2 in Fig. 1 and Fig. 2 where the substrate 3 is exposed to the external environment through the surface of shielding layer 34 and diffusion resistance layer 33).
KOBAYASHI discloses a ten-point average roughness instead of root mean square as a measure of roughness. 
However, as described in JIS B 0601(1994) surface roughness can either be measured in Arithmetic Average roughness (RMS) or Ten-point average roughness based on the data set given as parameters indicating the surface roughness of an industrial product.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either ten-point average roughness or root mean square roughness as surface roughness indicators based on the measured data in order to describe the overall nature of the surface roughness.              
With respect to claim 3, KOBAYASHI and JIS B 0601 discloses the sensor according to claim 1 above. KOBAYASHI further discloses at least one of the first electrode and the second electrode is a plated film (see Fig. 2, electrode 32A and B).
With respect to claim 4, KOBAYASHI and JIS B 0601 discloses the sensor according to claim 1 above. KOBAYASHI further discloses the first surface of the detection film includes a portion that is not in contact with the first electrode (see Fig. 2 where part of sensor substrate is covered by the first electrode).
With respect to claim 5, KOBAYASHI and JIS B 0601 discloses the sensor according to claim 1 above. KOBAYASHI further discloses the detection film has an average thickness of 0.3 μm to 10 μm (as described in the Tech-Solution section the thickness of the porous protective layer is 10 μm or more in the cross section of the sensing part).
With respect to claim 6, KOBAYASHI and JIS B 0601 discloses the sensor according to claim 1 above. KOBAYASHI further discloses the second surface of the detection film includes a rough surface having fine irregularities of 0.3 μm to 3.0 μm in a portion that is in contact with the second electrode (As shown in FIG. 13, the surface roughness of the sensor substrate 3 is 1 μm or more). KOBAYASHI discloses a ten-point average roughness instead of root mean square as a measure of roughness. However, as described in JIS B 0601(1994) surface roughness can either be measured in Arithmetic Average roughness (RMS) or Ten-point average roughness based on the data set given as parameters indicating the surface roughness of an industrial product.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either ten-point average roughness or root mean square roughness as surface roughness indicators based on the measured data in order to describe the overall nature of the surface roughness.              
With respect to claim 7, KOBAYASHI and JIS B 0601 discloses the sensor according to claim 1 above. KOBAYASHI further discloses a substrate (41A), wherein the substrate, the second electrode (32B), the detection film (31), and the first electrode(32A) are laminated in that order (see Fig. 2).
With respect to claims 11 and 12, the rejection of claim 1 addresses all the limitations of claim 11 and 12. 
With respect to claims  15 and 16, KOBAYASHI and JIS B 0601 discloses the sensor according to claim 1-2 above. KOBAYASHI further discloses the roughness is from 0.6 μm to 1.5 μm (the roughness of the sensor substrate 31 is 1 μm or more). KOBAYASHI discloses a ten-point average roughness instead of root mean square as a measure of roughness. However, as described in JIS B 0601(1994) surface roughness can either be measured in Arithmetic Average roughness (RMS) or Ten-point average roughness based on the data set given as parameters indicating the surface roughness of an industrial product.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either ten-point average roughness or root mean square roughness as surface roughness indicators based on the measured data in order to describe the overall nature of the surface roughness.              
 to 1.5 pm.
	With respect to claims 17 and 18, claims 17 and 18 are rejected with the same ground of rejection as that of claims 15 and 16 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI and JIS B 0601(1994) as applied to claim 1 above, and further in view of YAMANA et al. hereinafter YAMANA (WO 2013088904 A1).
With respect to claim 8, KOBAYASHI and JIS B 0601 discloses the sensor according to claim 1 above. KOBAYASHI is silent about the sensor being flexible.
YAMANA in paragraph 8 under the description of embodiment section discloses The 1substrate 10 where first electrode is attached to may rigid or flexible.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KOBAYASHI with the teachings of YAMANA so that KOBAYASHI sensor element will have a flexible substrate as disclosed in YAMANA’s invention for the predicable benefit of improving the installation process of the sensor elements within in the KOBAYASHI insulator portions.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI and JIS B 0601 as applied to claim 1 above, and further in view of Toyoda (US 20030002238 A1).
With respect to claims 9 and 10, KOBAYASHI and JIS B 0601 disclose the sensor according to claim 1 above. KOBAYASHI is silent about the detection film is a moisture-sensitive film and the moisture-sensitive film is formed from a resin composition containing a polyimide resin component.
Toyoda invention related from capacitive moisture sensor discloses the detection film is a moisture-sensitive film (moisture-sensitive film 50) and the moisture-sensitive film is formed from a resin composition containing a polyimide resin component (the moisture-sensitive film 50 is formed on the silicon nitride film 40 by spin-coating polyimide resin, see ¶0028).
Accordingly, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KOBAYASHI to measure moisture as disclosed in Toyoda invention for the predictable benefit of measuring ambient moisture without exposing either electrode of a capacitor for the measurement to the atmosphere.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI and JIS B 0601 as applied to claims 1 and 2 above, and further in view of FENG et al. hereinafter FENG (CN 109557145 A).
With respect to claims 13 and 14, KOBAYASHI and JIS B 0601 discloses the sensor according to claim 1 and 2. KOBAYASHI is silent about a thickness of the first electrode is 100 nm to 300 nm. 
FENG further discloses a thickness of the first electrode is 100 nm to 300 nm (the material of the first electrode 21 can be 200-500nm).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KOBAYASHI so that the first electrode of KOBAYASHI will have a thickness of 200 nm as disclosed in FENG invention for the predicable benefit of improving the sensitivity of the gas sensor.        
   


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2855                                                                                                                                                                                                        
/JOHN FITZGERALD/Primary Examiner, Art Unit 2855